Citation Nr: 0913666	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-02 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
hip synovial chrondromatosis with degenerative arthritis 
prior to June 9, 2008 and to a rating in excess of 30 percent 
from August 1, 2009.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a nervous condition 
due to head trauma.   


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from June 1980 to September 
1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and December 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington.  

The issue of entitlement to an increased rating for left hip 
synovial chrondromatosis with degenerative arthritis and the 
issue of entitlement to service connection for a nervous 
condition due to head trauma are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  An unappealed rating decision dated in November 2005 
denied the Veteran's claim for service connection for a 
nervous condition due to head trauma.

2.  Evidence received since the November 2005 rating decision 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a nervous condition due to head trauma.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for a nervous condition due to head trauma has 
been received, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service 
connection for a nervous condition due to head trauma has 
been reopened, the Veteran is not prejudiced by the fact that 
the notice requirements of the VCAA, as set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), were not met.

In light of the favorable determination with regard to 
reopening the Veteran's claim for service connection for a 
nervous condition due to head trauma, further development 
with regard to VA's duties to notify and assist would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

The Veteran's appeal for service connection for a nervous 
condition due to head trauma was denied by the Board in a 
November 2005 decision.  The Veteran did not appeal that 
decision and it became final.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  For the purpose of determining whether 
a case should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

A review of the evidence of record prior to the November 2005 
final decision does not reveal any medical evidence 
indicating that the Veteran had a nervous disorder related to 
the head injury he experienced in service.  The medical 
evidence received since the November 2005 decision includes a 
February 2006 VA medical record in which the VA examiner 
stated that the Veteran had anxiety, depression, and sleep 
disturbances related to the closed head injury in 1986.  

Because this newly submitted evidence provides an element in 
support of the Veteran's claim, a medical nexus between a 
current disability and an in-service event, which was not of 
record prior to the November 2005 rating decision, it raises 
a reasonable possibility of substantiating the claim, and is 
therefore material to the Veteran's claim.  Because new and 
material evidence has been received, service connection for a 
nervous condition due to head trauma is reopened.  


ORDER

New and material evidence having been received, the claim for 
service connection for a nervous condition due to head trauma 
is reopened.


REMAND

In a January 2006 substantive appeal (VA Form 9), and again 
in a September 2007 substantive appeal, the Veteran requested 
a hearing at the RO before a Veterans Law Judge of the Board.  
See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2008).  Such a 
hearing has not been scheduled, and the Veteran's request for 
such a hearing has not been withdrawn.



Accordingly, the case is REMANDED for the following action:

The RO should appropriately schedule the 
Veteran for a Board hearing at the RO 
(either a Travel Board or video conference 
hearing at the Veteran's discretion).  The 
RO should notify the Veteran and his 
representative of the date, time and place 
of the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


